UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-01880 The Income Fund of America, Inc. (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Income Fund of America [photo of two plums on a branch] Special feature The many benefits of an income focus u See page 6 Annual report for the year ended July 31, 2010 The Income Fund of America® seeks current income while secondarily striving for capital growth through investments in stocks and fixed-income securities. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended June 30, 2010 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge % % % The total annual fund operating expense ratio was 0.61% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. The fund’s 30-day yield for Class A shares as of August 31, 2010, calculated in accordance with the Securities and Exchange Commission formula, was 3.89%. The fund’s distribution rate for Class A shares as of that date was 4.06%. Both reflect the 5.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 34. Equity investments are subject to market fluctuations. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. High-yield bonds are subject to greater fluctuations in value and risk of loss of income and principal than investment-grade bonds. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Investing outside the United States may be subject to additional risks, such as currency fluctuations, periods of illiquidity and price volatility. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The Income Fund of America (IFA) gained 15.1% for the fiscal year ended July 31, 2010. The fund’s increase topped that of the unmanaged Standard & Poor’s 500 Composite Index, a broad measure of the U.S. stock market, which rose 13.8%. IFA’s gain likewise surpassed that of the unmanaged Barclays Capital U.S. Aggregate Index, a proxy for the U.S. fixed-income market, which climbed 8.9%. IFA’s results also exceeded those of its category peers, as represented by the Lipper Income Funds Index, which appreciated 12.3%. We are gratified by the fund’s excellent one-year results, but as always we urge shareholders to take a long-term perspective on their investments. Accordingly, we direct your attention to the longer time frames shown in the table below. Over its lifetime, IFA has outgained all its benchmark indexes. Moreover, the fund posted better five- and 10-year returns than the S&P 500 and a better 10-year result than its Lipper peer group for periods ending July 31, 2010. As the past decade began in the midst of the deflating tech bubble and came to a close in the aftermath of the financial crisis, it’s not surprising that bonds, which typically hold up better than stocks during difficult economic conditions, fared well during the 10-year period. This fact is evident in results for the Barclays index, which bested the S&P 500 and Lipper index during that stretch, and narrowly edged out IFA. Yet as you can see on the previous page, the fund holds a lifetime advantage over that benchmark as well. [Begin Sidebar] Results at a glance (with dividends reinvested or interest compounded) Average annual total returns for periods ended July 31, 2010 1 year 5 years 10 years Lifetime1 The Income Fund of America (Class A shares) % Standard & Poor’s 500 Composite Index –0.2 –0.8 Lipper Income Funds Index2 — 3 Barclays Capital U.S. Aggregate Index 4 Consumer Price Index (inflation)5 1Since December 1, 1973, when Capital Research and Management Company became the fund’s investment adviser. 2Source: Lipper. Figures do not reflect the effect of sales charges. 3The inception date for the index was December 31, 1988. 4From December 1, 1973, through December 31, 1975, the Barclays Capital U.S. Government/Credit Index was used because the Barclays Capital U.S. Aggregate Index did not yet exist. 5Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. The market indexes are unmanaged, and their results include reinvested distributions but do not reflect the effect of sales charges, commissions or expenses. Fund returns do not reflect the effect of sales charges. [End Sidebar] [photo of two plums on a branch] [Begin Sidebar] In this report Special feature 6 The many benefits of an income focus How a focus on current income helps guide IFA’s investment professionals. Contents 1 Letter to shareholders 4 The value of a long-term perspective 11 About your fund 12 The portfolio at a glance 13 Summary investment portfolio 19 Financial statements 35 Board of directors and other officers [End Sidebar] A continuing income focus For the 12 months, the fund paid quarterly dividends totaling 66 cents a share. This translated into a dividend yield more than double that of the S&P 500. Yet the low interest rate environment remains challenging, as IFA’s cash holdings provide negligible income, and high-quality fixed-income securities such as U.S. Treasury bonds have historically low yields. To help meet the fund’s current income objective, we continue to maintain significant investments in high-yield bonds, which represent about 13% of fund assets. (Overall, fixed-income securities account for 31.8% of IFA’s portfolio.) In addition to offering sizable payouts, high-yield bonds actually posted higher returns than stocks for the 12 months. This is not entirely surprising as these holdings often behave like certain stocks, notching strong gains when the economic outlook appears to be improving. Within the fixed-income area, higher quality bonds and mortgage-backed securities also registered solid gains. Sectors trace familiar patterns For much of IFA’s fiscal year, increasing investor optimism and glimmers of recovery helped sustain a stock market turnaround that lasted into the spring. Low interest rates, solid corporate profits, and the belief that the global economy had avoided a full-scale collapse fueled the rally. However, markets faltered in April, when Europe’s debt troubles began to create worry for investors. During the different environments, certain sectors within the equity market traced fairly familiar patterns. Economically sensitive areas such as energy, materials and consumer discretionary companies climbed with the market; stocks in the generally less volatile health care, telecommunications, utilities and consumer staples areas held up better as markets retreated. For the fund, strength among materials, financials and consumer discretionary companies helped offset weaker results among investments in the utilities and telecommunication services sectors. Industrials stand out for IFA For IFA, perhaps the greatest source of strength during the period could be found among industrials companies such as Boeing (58.8%), Emerson Electric (36.2%), United Technologies (30.5%) and Schneider Electric (27.0%). These holdings belong to a category of investments called cyclicals, whose fortunes are closely linked to the economic cycle. Such companies are not always candidates for IFA’s portfolio, as their yields generally drop when their share prices rise at certain points during an economic cycle. Yet our ongoing commitment to research means that we remain engaged with these firms even when they may not be eligible for the fund. Thus, when their yields rise, as happened during the recent market downturn, we generally have formulated an opinion on their prospects and can invest with conviction. [Begin Sidebar] Striking a balance between return and volatility The Income Fund of America takes a prudent path to income. Looking back 10 years, as shown at right, the fund has provided higher returns than stocks and the average income fund as well as lower volatility than stocks. As this period was an unusually volatile one for equities, results for the broader stock market and the fund’s Lipper peer group significantly lagged the broader bond market. IFA trailed too, but less than the other benchmarks. And, as can be seen on page 1, the fund’s lifetime results surpass those of both the stock and bond indexes. For the 10-year period ended July 31, 2010 [begin chart] 5 Years 10 Years Since 12/31/75 Fund Annual Return Annual Std Dev Annual Return Annual Std Dev Annual Return Annual Std Dev The Income Fund of America Bonds Stocks -0.17 -0.76 Income Funds Index [end chart] Sources: Stocks — S&P 500; Bonds — Barclays Capital U.S. Aggregate Index; Income Funds Index — Lipper. Returns include reinvestment of all distributions. Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns over time have varied from the mean; a lower number signifies lower volatility. [End Sidebar] New opportunities While cyclical stocks presented some of the best opportunities of the past few years, we’ve recently been drawn to companies in sectors that are among IFA’s more traditional hunting grounds. During the period, we increased our investments within the financials sector, building positions in a number of regional U.S. banks. These included firms that, thanks to solid and conservative management, were able to maintain their dividends throughout the financial crisis. In addition to providing income, we believe that many are positioned to grow their market share, which could translate into solid gains in stock price. At the same time, we reduced our holdings in a number of larger U.S. financial institutions whose dividends and prospects had become less appealing. We have also been finding select opportunities among pharmaceuticals companies, as well as a number of attractively priced telecommunications providers domiciled abroad. Looking ahead As it became increasingly apparent that the worst-case scenario for the global economy would not materialize, valuations among economically sensitive stocks climbed back to levels more in line with their long-term averages. Dividend-paying companies, which hadn’t fallen as far, did not rebound as high. Yet with the trajectory of the global economic cycle less than clear, these traditionally solid companies may begin to attract more attention. As those companies are key building blocks in IFA’s portfolio, your fund could benefit. We also believe that with the low interest rate environment keeping many bond yields below the historic rate of inflation, IFA’s approach to delivering return — which utilizes both stocks and bonds to generate income — makes it an attractive investment option. To learn more about this approach and how it helps guide our investment professionals, we invite you to read the feature article that begins on page 6. We thank you for your commitment to long-term investing. Cordially, /s/ Hilda L. Applbaum Hilda L. Applbaum Vice Chairman and Principal Executive Officer /s/ David C. Barclay David C. Barclay President September 7, 2010 For current information about the fund, visit americanfunds.com [Begin Sidebar] A lifetime of high current income The Income Fund of America’s 12-month dividend yield vs. benchmarks Year ended July 31 [begin line chart] The Income Fund of America Lipper Income Funds Average S&P500 1/31/1976 7/31/1976 1/31/1977 7/31/1977 1/31/1978 7/31/1978 1/31/1979 7/31/1979 1/31/1980 7/31/1980 1/31/1981 7/31/1981 1/31/1982 7/31/1982 1/31/1983 7/31/1983 1/31/1984 7/31/1984 1/31/1985 7/31/1985 1/31/1986 7/31/1986 1/31/1987 7/31/1987 1/31/1988 7/31/1988 1/31/1989 7/31/1989 1/31/1990 7/31/1990 1/31/1991 7/31/1991 1/31/1992 7/31/1992 1/31/1993 7/31/1993 1/31/1994 7/31/1994 1/31/1995 7/31/1995 1/31/1996 7/31/1996 1/31/1997 7/31/1997 1/31/1998 7/31/1998 1/31/1999 7/31/1999 1/31/2000 7/31/2000 1/31/2001 7/31/2001 1/31/2002 7/31/2002 1/31/2003 7/31/2003 1/31/2004 7/31/2004 1/31/2005 7/31/2005 1/31/2006 7/31/2006 1/31/2007 7/31/2007 1/31/2008 7/31/2008 1/31/2009 7/31/2009 1/31/2010 7/31/2010 [end line chart] All numbers calculated by Lipper. [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown There have always been reasons not to invest. If you look beyond the negative headlines, however, you will find that despite occasional stumbles, financial markets have tended to reward investors over the long term. Active management — bolstered by experience and careful research — can add even more value. As the chart below shows, over its lifetime, The Income Fund of America (IFA) has delivered higher returns than both the broader stock and bond markets. Dividends, particularly when reinvested, have accounted for a large portion of the fund’s overall results. Average annual total returns based on a $1,000 investment (for periods ended July 31, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425.2 Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. Expense ratios and turnover rates* Year ended July 31, 2010 The Income Fund of America Industry average† Expense ratio % % Portfolio turnover rate 35
